Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes that the phrase of “plastically deformed zones” is defined as “a permanent deformation and a process where forces are applied onto an object to deform the object or a portion of the object, and due to the size, geometry and material of the object, as well as the magnitude of forces applied, the object does not return to its original shape once the forces are no longer applied”, see instant Applicant’s Specification (pg 7 ln 34 – pg 8 ln 2); therefore, the “plastically deformed zones” is referred to the ‘permanent shape’ in the bearing seat formation in which is equivalent to the ‘bearing seat portion permanent shape’ or a ‘groove’ where the bearing inserted therein.
Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive.
Applicant’s remark argues that Eliasson and CN ‘696 (alone or in combination) fail to disclose or teach or suggest the radially inwardly extending wall formed from a plurality of plastically deformed zones.  
Examiner respectfully disagrees.
First, the phrases of “moved from being extending axially to extending radially inwardly from the axially extending wall” is a product-by-process claim, patentability of said claim is based on the recited product (structurally result of a groove, or “a bearing does not depend on its method of production.  Since the product in claim 1 is the similar product disclosed by Hepp et al. in view of Saito et al., as set forth above, the claim is unpatentable even though the Hepp et al. in view of Saito et al. product was made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
 Second, the plurality of plastically deformation zone is referred to the ‘permanent shape’ in the bearing seat formation in which is equivalent to the ‘bearing seat portion permanent shape’ as per Applicant’s instant Specification on page 7 line 34 – page 8 line 2.
In these views, the plurality of plastically deformation zone is a ‘groove’ (or bearing seat portion of the bearing retainer, wherein the bearing inserted therein.  Therefore, Eliasson in view of CN ‘696 (annotated figs. 1 and 3) clearly discloses or teaches or suggests the structurally same of the plurality of plastically deformation zone.

    PNG
    media_image1.png
    521
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    581
    494
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    374
    879
    media_image3.png
    Greyscale

Therefore, Eliasson and CN ‘696 (alone or in combination) clearly discloses or teaches or suggests the radially inwardly extending wall formed from a plurality of plastically deformed zones.
Applicant’s remark argues that Eliasson and CN ‘696 (alone or in combination) fail to disclose or teach or suggest the plurality of plastically deformed zones having a plurality of interspaced and circumferentially arranged protrusions.
As mentioned above, the plurality of plastically deformed zones are the ‘permanent shape’ in the bearing seat formation in which is equivalent to the ‘bearing seat portion permanent shape’ or a ‘groove’ where the bearing inserted therein.  The plurality of interspaced and circumferentially arranged protrusions are the plurality of plastically deformed zones or the ‘groove’.
Thus, CN ‘696 (annotated fig. 3, above) clearly discloses or teaches or suggests the plurality of plastically deformed zones having a plurality of interspaced and circumferentially arranged protrusions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773